Exhibit 99.2 LINGSHI XINGHAI MAGNESIUM INDUSTRY CO., LTD. FINANCIAL STATEMENTS FOR THE FISCAL YEARS ENDED SEPTEMBER 30, 2 INDEX TO FINANCIAL STATEMENTS Page Number Report of Independent Registered Public Accounting Firm 2 Financial Statements: Statements of Operations and Comprehensive Income 3 Balance Sheets 4 Statements of Equity 5 Statements of Cash Flows 6 Notes to Financial Statements 7 - 1 - SHERB & CO., LLP 7900 Glades Road, Suite 540 Boca Raton, FL 33431 Tel: 561.886.4200 Fax: 561.886.3330 Offices in New York and Florida Certified Public Accountants REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Stockholders and Board of Directors Lingshi Xinghai Magnesium Industry Co., Ltd. We have audited the accompanying balance sheets of Lingshi Xinghai Magnesium Industry Co., Ltd. (the “Company”) as of September 30, 2011 and 2010 and the related statements of operations and comprehensive income, stockholders' equity and cash flows for the years then ended. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of September 30, 2011 and 2010 and the results of its operations and cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ Sherb & Co., LLP Certified Public Accountants Boca Raton, Florida March 22, 2012 - 2 - LINGSHI XINGHAI MAGNESIUM INDUSTRY CO., LTD. STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME For the fiscal year ended September 30, 2011 and 2010 Revenues $ $ Revenues-related parties Total Revenues Cost of revenues Gross profit ) Operating expenses (net): Selling, general, and administrative ) ) Operating income (loss) ) Other (expenses) income: Other expense ) ) Interest income Total other income (expenses) ) Income (loss) before income taxes ) Income tax expense - - Net income (loss) $ $ ) COMPREHENSIVE INCOME Net income (loss) ) Foreign currency translation adjustments ) Comprehensive income $ $ ) The accompanying notes are an integral part of these financial statements. - 3 - LINGSHI XINGHAI MAGNESIUM INDUSTRY CO., LTD. BALANCE SHEETS As of September 30, 2011 and September 30, 2010 ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivables, net Other receivables- related parties Inventories, net Prepaid expenses and other current assets, net Total current assets Property, plant and equipment, net Intangible assets - Total assets $ $ LIABILITIES AND EQUITY Current Liabilities: Accounts payable and accrued expenses Accounts and other payables-related parties Advances from customers Other liabilities Taxes payable Total Liabilities SHAREHOLDERS' EQUITY Paid-in capital Accumulated other comprehensive income ) Accumulated deficit ) ) Total equity ) Total liabilities and equity $ $ The accompanying notes are an integral part of these financial statements. - 4 - LINGSHI XINGHAI MAGNESIUM INDUSTRY CO., LTD. STATEMENTS OF EQUITY For the fiscal years ended September 30, 2011 and 2010 Paid-in Capital Retained Deficits Accumulated Other Comprehensive Income Total Equity Balance, September 30, 2009 $ $ ) $
